 


109 HR 70 IH: State Waste Empowerment and Enforcement Provision Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 70 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize States to regulate the receipt and disposal of out-of-State municipal solid waste. 
 
 
1.Short titleThis Act may be cited as the State Waste Empowerment and Enforcement Provision Act of 2005. 
2.Authority to regulate 
(a)In generalSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding after section 4010 the following new section: 
 
4011.Receipt and disposal of out-of-state municipal solid waste 
(a)Authority of State to restrict out-of-State municipal solid wasteA State may limit or place restrictions on, or otherwise regulate, out-of-State municipal solid waste received or disposed of annually at each landfill or incinerator in the State, except as provided in subsection (b). In limiting, restricting, or regulating out-of-State municipal solid waste under this section, a State’s powers include, but are not limited to— 
(1)assessing different fees for the receipt or disposal of out-of-State municipal solid waste from those assessed for municipal solid waste from inside the State; 
(2)requiring local referenda on the establishment of landfills and construction of incinerators intended for receipt or disposal of out-of-State municipal solid waste; 
(3)considering local need for disposal capacity when making permitting and expansion decisions; 
(4)limiting the receipt of out-of-State municipal solid waste to a percentage of a landfill’s or incinerator’s capacity; 
(5)freezing the levels of out-of-State municipal solid waste receipt or disposal at particular calendar year levels or percentages of calendar year levels; 
(6)requiring companies to publicly disclose information about previous health and safety violations before opening new landfills or incinerators; 
(7)regulating and restricting modes of transportation for out-of-State municipal solid waste; and 
(8)requiring inspectors at landfills, incinerators, and transfer stations that accept out-of-State municipal solid waste. 
(b)ExceptionA State may not, until after the expiration of 2 years after the date of the enactment of this section, limit, restrict, or regulate out-of-State municipal solid waste received or disposed of annually at a landfill or incinerator in the State under subsection (a) to the extent that a host community agreement specifically authorizes the receipt of such waste. 
(c)DefinitionsFor purposes of this section: 
(1)Affected local governmentThe term affected local government means— 
(A)the public body authorized by State law to plan for the management of municipal solid waste, a majority of the members of which are elected officials, for the area in which a landfill or incinerator is located or proposed to be located; 
(B)if there is no such body authorized by State law, the elected officials of the city, town, township, borough, county, or parish exercising primary responsibility over municipal solid waste management or the use of land in the jurisdiction in which a landfill or incinerator is located or proposed to be located; or 
(C)contiguous units of local government located in each of 2 or more adjoining States acting jointly as an affected local government, pursuant to the authority provided in section 1005(b), for purposes of providing authorization under subsection (b) for municipal solid waste generated in the jurisdiction of one of those units of local government and received for disposal or incineration in the jurisdiction of another. 
(2)Host community agreementThe term host community agreement means a written, legally binding agreement, lawfully entered into before the date of the enactment of this section between an owner or operator of a landfill or incinerator and an affected local government that specifically authorizes the landfill or incinerator to receive out-of-State municipal solid waste. 
(3)Municipal solid waste 
(A)Waste includedExcept as provided in subparagraph (B), the term municipal solid waste means— 
(i)all waste materials discarded for disposal by households, including single and multifamily residences, and hotels and motels; 
(ii)sewage sludge and residuals from any sewage treatment plant; 
(iii)combustion ash generated by resource recovery facilities or municipal incinerators; 
(iv)petroleum contaminated soil; and 
(v)all waste materials discarded for disposal that were generated by commercial, institutional, municipal, and industrial sources, to the extent such materials— 
(I)are essentially the same as materials described in clause (i); and 
(II)were collected and disposed of with other municipal solid waste described in clause (i) or subclause (I) of this clause as part of normal municipal solid waste collection services, except that this subclause does not apply to hazardous materials other than hazardous materials that, pursuant to regulations issued under section 3001(d), are not subject to regulation under subtitle C.Examples of municipal solid waste include food and yard waste, paper, clothing, appliances, consumer product packaging, disposable diapers, office supplies, cosmetics, glass and metal food containers, and household hazardous waste. Such term shall include debris resulting from construction, remodeling, repair, or demolition of structures. 
(B)Waste not includedThe term municipal solid waste does not include any of the following: 
(i)Any solid waste identified or listed as a hazardous waste under section 3001, except for household hazardous waste. 
(ii)Any solid waste, including contaminated soil (other than petroleum contaminated soil) and debris, resulting from— 
(I)a response action taken under section 104 or 106 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9604 or 9606); 
(II)a response action taken under a State law with authorities comparable to the authorities of such section 104 or 106; or 
(III)a corrective action taken under this Act. 
(iii)Recyclable materials that have been separated, at the source of the waste, from waste otherwise destined for disposal or that have been managed separately from waste destined for disposal. 
(iv)Scrap rubber to be used as a fuel source. 
(v)Materials and products returned from a dispenser or distributor to the manufacturer or an agent of the manufacturer for credit, evaluation, and possible reuse. 
(vi)Any solid waste that is— 
(I)generated by an industrial facility; and 
(II)transported for the purpose of treatment, storage, or disposal to a facility or unit thereof that is owned or operated by the generator of the waste, located on property owned by the generator or a company with which the generator is affiliated, or the capacity of which is contractually dedicated exclusively to a specific generator, so long as the disposal area complies with local and State land use and zoning regulations applicable to the disposal site. 
(vii)Any medical waste that is segregated from or not mixed with solid waste. 
(viii)Waste from manufacturing or processing (including pollution control) operations not essentially the same as waste normally generated by households. 
(4)Out-of-state municipal solid wasteThe term out-of-State municipal solid waste means, with respect to any State, municipal solid waste generated outside of the State. The term includes municipal solid waste generated outside of the United States and includes municipal solid waste generated outside of the State that has passed through a transfer facility or other interim holding facility inside the State. 
(5)Recyclable materialsThe term recyclable materials means materials that are diverted, separated from, or separately managed from materials otherwise destined for disposal as solid waste, by collecting, sorting, or processing for use as raw materials or feedstocks in lieu of, or in addition to, virgin materials, including petroleum, in the manufacture of usable materials or products. 
(6)Specifically authorizesThe term specifically authorizes refers to an explicit authorization, contained in a host community agreement or permit, to import municipal solid waste from outside the State. Such authorization may include a reference to a fixed radius surrounding the landfill or incinerator which includes an area outside the State or a reference to any place of origin, reference to specific places outside the State, or use of such phrases as regardless of origin or outside the State. The language for such authorization must clearly and affirmatively state the approval or consent of the affected local government or State for receipt of municipal solid waste from sources or locations outside the State from which the owner or operator of a landfill or incinerator proposes to import it. The term shall not include general references to the receipt of waste from outside the jurisdiction of the affected local government.. 
(b)Table of contentsThe table of contents of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is amended by adding after the item relating to section 4010 the following new item: 
 
 
Sec. 4011. Receipt and disposal of out-of-State municipal solid waste. 
 
